Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel Claims 1-11, which are withdrawn without traverse (filed 12/15/21).
In the Title:
Amend the title to: “Tooling assembly for engaging wire ends of a stator assembly” in order to clearly describe the invention to which the claims are directed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including a tooling assembly for engaging wire ends of a stator assembly:
In regards to claim 13, with the limitations of a plurality of fingers engageable with the wire ends of the stator assembly, the plurality of fingers having a plurality of pins rideable in the plurality of slots of the first plate upon revolution of the first plate, the 
In regards to claim 21, with the limitations of a plurality of fingers engageable with the wire ends of the stator assembly, the plurality of fingers having protrusions and having a plurality of pins rideable in the plurality of slots of the first plate upon revolution of the first plate, the plurality of fingers having a set of second teeth meshable with the set of first teeth of the second plate upon revolution of the second plate, wherein the plurality of slots are arcuate and, upon revolution of the first plate, the plurality of fingers advances in a radial direction toward the wire ends of the stator assembly.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Tim Phan whose telephone number is 571-272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 8, 2021